Title: To Benjamin Franklin from John Barry, 31 October 1782
From: Barry, John
To: Franklin, Benjamin


Sir,
L Orient Octo. 31. 1782
Having nothing to Communicate to your Excellency of any consequence but my Arrival here, and that Mr. Barclay promised me he would anounce— I therefore thought it would be only Troubling your Excellency to write, as I was at that time in Expectation of being to Sea before an Answer Could Come from Paris— some Necessaries being wanting to the Ship has detained her Longer than I expected— Lieut. Barney of the Continental Ship General Washington being just arrived here & who Informs me he is Immediately under your Excellencys Particular Orders, as She was built on purpose for a Cruizer, and of Course will Carry but Little Goods, she will be of Little or no service on that head— If you mean her to go on a Cruize, I think you would render Great service to the United States to order her out with the Alliance.
I have the Honor to be Sir, Your Excellencys Most Obedt. Humble Servt.
John Barry
His Excellency Benja. Franklin Esqr.
 
Addressed: His Excellency / Benja. Franklin Esqr. / Passey / pre / Paris
Endorsed: J. Barry L’Orient 31. 1782.
